       Case 1:19-cv-01152-LJV-JJM Document 90 Filed 07/20/20 Page 1 of 8


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

CHRISTINE SARACENI,                                          ORDER OF PRELIMINARY
                                                             PRETRIAL CONFERENCE

                              Plaintiff,
                                                             19-CV-01152-LJV-JJM
v.

M&T BANK CORPORATION,

                        Defendant.
_______________________________________

               This action has been referred to me by Order of Hon. Lawrence J. Vilardo for

entry of a Case Management Order, in accordance with Fed. R. Civ. P. (“Rule”) 16 and Local

Rule 16.

               Each party, including any party appearing without counsel, shall appear

telephonically on August 18, 2020 at 10:00 a.m. for the purpose of entry of a Case Management

Order as required by Rule 16(b). To access the teleconference, the parties shall dial (888) 808-

6929 and enter access code 1533000# sufficiently in advance of the conference. Failure to be on

the teleconference at the scheduled time may be considered a failure to participate in the

conference.

               The parties are expected to follow the attached chambers procedures (also

available on the court’s website at www.nywd.uscourts.gov).

               All parties should note that the case is subject to mandatory pretrial mediation as

required by the court=s Alternative Dispute Resolution Plan (“ADR Plan”).     The parties are

urged to consult the ADR Plan and a related document, Alternative Dispute Resolution

Procedures, copies of which are available from the Clerk of the Court and on the court’s website.
       Case 1:19-cv-01152-LJV-JJM Document 90 Filed 07/20/20 Page 2 of 8


               As required by Rule 26(f), the parties shall confer at least 21 days prior to the

Rule 16(b) hearing as scheduled above for (1) preparation of the required Proposed Discovery

Plan, and (2) to propose to the court a Case Management Order that will establish outside cut-off

dates for the further progress of this case (see attachment). The proposed Discovery Plan and

Case Management Order shall, pursuant to Rule 26(f), be submitted to the court in writing at

least 14 days prior to the Rule 16(b) conference. In preparing the proposed Case Management

Order, please bear in mind that, absent extraordinary circumstances, dispositive motions are due

within 12 months of the Rule 16(b) conference, meaning that all discovery (fact and expert) must

be completed prior to that deadline.

               All parties should be prepared to address at the conference any anticipated

electronic discovery issues that may arise.

               The parties are encouraged to consider the attached consent to proceed before a

United States Magistrate Judge in a civil case pursuant to 28 U.S.C. §636(c). If the parties wish

to consent, they must execute the consent form and return it to the Clerk for processing.

However, no substantive adverse consequences will result should the parties elect not to consent.


SO ORDERED.

Dated: July 20, 2020

                                                /s/Jeremiah J. McCarthy
                                                JEREMIAH J. MCCARTHY
                                                United States Magistrate Judge




                                               -2 -
       Case 1:19-cv-01152-LJV-JJM Document 90 Filed 07/20/20 Page 3 of 8


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NEW YORK

                    NOTICE OF RIGHT TO CONSENT TO DISPOSITION
                                 OF A CIVIL CASE
                      BY A UNITED STATES MAGISTRATE JUDGE

PLEASE TAKE NOTICE pursuant to Title 28 U.S.C. §636(c) that, if all parties to this civil action
(or their attorneys) consent, a full-time United States Magistrate Judge of this Court may conduct
any or all proceedings therein, including the conducting of a jury or non-jury trial and order entry
of a final judgment. A copy of the appropriate consent form is attached.

Your decision to consent or not to consent to a referral of your case to a U.S. Magistrate Judge is
entirely voluntary. Unless all parties have consented, no District Court Judge or Magistrate Judge
is to be informed of anyone=s decision to consent or not to consent. NO consent form will be
accepted for filing unless there is tendered a signed Consent form for EVERY party to the action.
Therefore, in actions involving more than one plaintiff, or more than one defendant, one party must
collect all the consents and file them together.

Even though all parties consent to disposition of the case by a Magistrate Judge, this opportunity
is subject to the calendar requirements of the Court. Accordingly, it is subject to approval by the
District Judge assigned to the case.

Pursuant to Title 28 U.S.C. §636(c)(3) any appeal from a judgment in a case decided by a
Magistrate Judge lies directly to the United States Court of Appeals for the Second Circuit.

Procedures relating to these matters are set forth in Local Rule 73 of the Local Rules for the
Western District of New York.



                                   MARY C. LOEWENGUTH
                                          CLERK
         Case 1:19-cv-01152-LJV-JJM Document 90 Filed 07/20/20 Page 4 of 8


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

                                                             CONSENT TO PROCEED
                                                             BEFORE A MAGISTRATE
                                                             JUDGE
                                 Plaintiff,
v.


                        Defendant.
_______________________________________

                  In accordance with the provisions of 28 U.S.C. §636(c), the undersigned party or

parties to the above-captioned civil matter hereby voluntarily consent to have Magistrate Judge

Jeremiah J. McCarthy conduct any and all further proceedings in the case, including trial, and order

the entry of final judgment. Any appeal from the judgment in this case shall be taken to the United

States Court of Appeals for the Second Circuit.

Plaintiff(s) :   Signature:   _______________________________         Date: ___________________

                   Print Name: _______________________________

Defendant(s): Signature:      _______________________________        Date: ___________________

                   Print Name: _______________________________
      ______________________________________________________________________

                                     ORDER OF REFERENCE

                  IT IS HEREBY ORDERED that the above-captioned matter be referred to

Magistrate Judge Jeremiah J. McCarthy for all further proceedings and the entry of judgment in

accordance with 28 U.S.C. §636(c) and foregoing consent of the parties.


___________                      _________________________________
Date                                     United States District Judge



                                                -2 -
        Case 1:19-cv-01152-LJV-JJM Document 90 Filed 07/20/20 Page 5 of 8


                                        Hon. Jeremiah J. McCarthy
                                      United States Magistrate Judge
                                Robert H. Jackson United States Courthouse
                                  2 Niagara Square, Buffalo, NY 14202
                                              (716) 551-1880

Courtroom Deputy Clerk: Joanna Dickinson (716) 551-1884
Law Clerk: Matthew D. Yusick (716) 551-1882

Chambers Procedures

Motions
Unless previously provided with a date by the court, motions shall not contain return dates. Courtesy
copies of all motion papers shall be provided to chambers. Oral argument will be scheduled by the court if
deemed necessary or requested by one of the parties. If a motion is not decided within 60 days of the time
it is fully submitted, the parties are encouraged to bring this to the Court=s attention.

Requests for Adjournments or Enlargements of Time
All such requests shall indicate whether the motion is on consent, set forth good cause for the request, and
indicate the number of prior adjournments/extensions. If seeking to extend a criminal appearance or
deadline, such request shall also address the exclusion of time from the Speedy Trial Act calendar. Parties
shall also provide proposed deadlines or dates/times that are mutually agreeable to all parties.

Discovery Disputes
If discovery disputes arise, the parties shall initially advise me of the dispute via letter or e-mail (copying
opposing counsel). Upon review of the letter, I will generally schedule a conference with the parties to
attempt to resolve the issue informally. If the dispute is not resolved informally, the parties will be given
the opportunity to file a formal motion. This informal discovery dispute resolution process is not
expedited motion practice. Therefore, informal submissions should provide a brief overview of the issue
with supporting documentation and the parties' positions. Parties do not waive arguments by failing to
raise them in their informal submissions. However, utilizing this informal discovery process does not act
to automatically toll proceedings, including Case Management Order deadlines, discovery deadlines, or
scheduled depositions or inspections. For any disputes that require prompt attention, the parties should
proceed by motion.

Submissions to Chambers
Judge McCarthy accepts letter submissions via mail or e-mail only, not by fax. Any e-mail submissions
should be sent to mccarthy@nywd.uscourts.gov.

Participation by Telephone
In civil matters, parties may generally participate via telephone upon advance notice to chambers unless
the proceeding involves taking testimony, requires the exchange of documents, or otherwise ordered by
the court. Those electing to participate by telephone shall notify my chambers no later than 24 hours in
advance of the conference, failing which it will be assumed that they will be attending in person. In
criminal matters, the parties may participate via telephone upon advance approval by the court. When
telephonic participation is permitted, the court will arrange a teleconference and provide the parties with
the call-in information.
       Case 1:19-cv-01152-LJV-JJM Document 90 Filed 07/20/20 Page 6 of 8


UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

                                                               CASE MANAGEMENT ORDER


                               Plaintiff,

v.


                        Defendant.
_______________________________________

                 Pursuant to the order of Hon. Lawrence J. Vilardo referring the above case to me

for pretrial procedures and the entry of a scheduling order as provided in Fed. R. Civ. P.

(“Rule”) 16(b) and Local Rule 16, and a conference with counsel having been held on

________________, it is ORDERED that:

               1.      In accordance with Section 2.1A of the Plan for Alternative Dispute

Resolution,1 this case has been referred to mediation.

               2.      Motions to opt out of ADR shall be filed by no later than _____________.

               3.      Compliance with the mandatory disclosure requirements found in

Rule 26(a)(1) will be accomplished by no later than ____________.

               4.      The parties shall confer and select a Mediator, confirm the Mediator’s

availability, ensure that the Mediator does not have a conflict with any of the parties in the case,

identify a date and time for the initial mediation session, and file a stipulation confirming their

selection on the form provided by the Court by no later than __________.         If the parties do not




1
          A copy of the ADR Plan, a list of ADR Neutrals, and related forms and documents can be found
at http://www.nywd.uscourts.gov or obtained from the Clerk’s Office.
       Case 1:19-cv-01152-LJV-JJM Document 90 Filed 07/20/20 Page 7 of 8


file a stipulation confirming their selection of a mediator by this deadline, the Court will select a

mediator in accordance with §5.4(C)(2) of the ADR Plan.

                5.      All motions to join other parties and to amend the pleadings shall be filed

by no later than ____________.

                6.      The initial mediation session shall be held by no later than ___________.

                7.      All fact discovery shall be completed by no later than ___________.

If discovery disputes arise, the parties shall initially advise me of the dispute via letter or e-mail

(copying opposing counsel). Upon review of the letter, I will generally schedule a conference

with the parties to attempt to resolve the issue informally. If the dispute is not resolved

informally, the parties will be given the opportunity to file a formal motion. This informal

discovery dispute resolution process is not expedited motion practice. Therefore, informal

submissions should provide a brief overview of the issue with supporting documentation and the

parties' positions. Parties do not waive arguments by failing to raise them in their informal

submissions. However, utilizing this informal discovery process does not act to automatically

toll proceedings, including Case Management Order deadlines, discovery deadlines, or scheduled

depositions or inspections. For any disputes that require prompt attention, the parties should

proceed by motion.

                8.      Each party intending to offer the testimony of an expert in connection with

any issue as to which it bears the burden of proof (including claims, counterclaims, cross-claims

or affirmative defenses) shall identify such expert(s) and provide reports pursuant to Rule 26 by

no later than ______________.       Each party intending to offer other expert testimony (i.e.,

testimony in response to expert testimony previously designated by an opposing party, or in

support of an issue as to which the offering party does not bear the burden of proof), shall

identify such expert(s) and provide reports pursuant to Rule 26 by no later than _____________.
         Case 1:19-cv-01152-LJV-JJM Document 90 Filed 07/20/20 Page 8 of 8


               9.     All expert depositions shall be completed by no later

than ____________.

               10.    Pretrial dispositive motions, if any, shall be filed by no later

than ______________.     Such motions shall be made returnable before the Magistrate Judge.

The parties are directed to provide a courtesy copy of all motion papers to the Court.

               11.    If no pretrial dispositive motions are filed, the parties shall contact Judge

Vilardo’s chambers by ____________ to schedule a trial date.

               12.    Mediation sessions may continue, in accordance with Section 5.12 of the

ADR Plan, until ____________.      The continuation of mediation sessions shall not delay or

defer other dates set forth in this Case Management Order.

               No extension of the above deadlines will be granted except upon a motion,

filed prior to the deadline, showing good cause for the extension.       Absent truly exceptional

circumstances, any motion for an extension shall be made at least one week prior to the

deadline sought to be extended. The parties are reminded that “a finding of ‘good cause’

depends on the diligence of the moving party”. Parker v. Columbia Pictures Industries, 204

F.3d 326, 340 (2d Cir. 2000).



SO ORDERED.

Dated:

                                             __________________________________
                                                 JEREMIAH J. MCCARTHY
                                                 United States Magistrate Judge
